 STATE OF NORTH CAROLINA                          GENERAL COURT OF JUSTICE
                                                  SUPERIOR COURT DIVISION
 COUNTY OF NEW HANOVER                            FILE NO. 19-CVS-001474

 Neighborhood Networks Publishing,                 NOTICE TO STATE COURT
 Inc. and N2 Franchising, LLC,
                                                   AND ADVERSE PARTY OF
                                Plaintiffs,        REMOVAL OF CIVIL ACTION
                                                   FROM STATE COURT TO
 v.
                                                   UNITED STATES DISTRICT
 Jacqueline Marie Lyles and Lifestyle              COURT FOR THE EASTERN
 Publications, LLC,                                DISTRICT OF NORTH
                                Defendants.        CAROLINA, SOUTHERN
                                                   DIVISION




         PLEASE TAKE NOTICE that, on May 3, 2019, Defendant Lifestyle
Publications, LLC ("Defendant") filed a Notice of Removal of Civil Action in the
United States District Court for the Eastern District North Carolina, Southern
Division, which completes the removal of this action pursuant to 28 U.S.C. §§ 1332,
1441, 1446 and 1453. In compliance with 28 U.S.C. § 1446(d), a copy of the Notice
of Removal filed in federal court (without exhibits) is attached hereto as Exhibit A.
With Defendant having taken all steps to effect removal of this case, pursuant to 28
U.S.C. § 1446(d), the filing and service of this Notice effects the removal of this
action and stays any further proceedings in connection therewith in the General
Court of Justice, Superior Court Division, State of North Carolina, County of New
Hanover, unless and until the case is remanded.
         RESPECTFULLY SUBMITTED this 3rd day of May, 2019.




                                              1
CORE/3506595.0004/152313452.1
            Case 7:19-cv-00089-BO Document 1-7 Filed 05/03/19 Page 1 of 4
                                              /s/ Amy P. Hunt

                                              Amy P. Hunt (34166)
                                              HORACK, TALLEY, PHARR &
                                              LOWNDES, P.A.
                                              2600 One Wells Fargo Center
                                              301 South College Street
                                              Charlotte, North Carolina 28202-6006
                                              Telephone: (704) 377-2500
                                              Facsimile: (704) 714-7935
                                              E-mail: AHunt@horacktalley.com
                                              Sean W. Colligan (18138)
                                              STINSON LLP
                                              1201 Walnut Street
                                              Kansas City, Missouri 64106
                                              Telephone: (816) 842-8600
                                              Facsimile: (816) 691-3495
                                              E-mail: sean.colligan@stinson.com
                                              Lonnie J. Williams, Jr. (pro hac vice
                                              forthcoming)
                                              Carrie M. Francis (pro hac vice
                                              forthcoming)
                                              STINSON LLP
                                              1850 North Central Avenue, Suite 2100
                                              Phoenix, Arizona 85004-4584
                                              Telephone: (602) 279-1600
                                              Facsimile: (602) 240-6925
                                              Email: lonnie.williams@stinson.com
                                                      carrie.francis@stinson.com
                                              Attorneys for Lifestyle Publications,
                                              LLC




                                          2
CORE/3506595.0004/152313452.1
            Case 7:19-cv-00089-BO Document 1-7 Filed 05/03/19 Page 2 of 4
                                CERTIFICATE OF SERVICE
         I hereby certify that on May 3, 2019, I caused the foregoing document to be
sent via U.S. Mail and e-mail to the following:
         Alexander C. Dale
         Christopher S. Edwards
         Ward and Smith, P.A.
         P.O. Box 7068
         Wilmington, NC 28406-7068
         acd@wardandsmith.com
         csedwards@wardandsmith.com



                                              /s/ Amy P. Hunt




                                          3
CORE/3506595.0004/152313452.1
           Case 7:19-cv-00089-BO Document 1-7 Filed 05/03/19 Page 3 of 4
                                EXHIBIT A




                                         4
CORE/3506595.0004/152313452.1
           Case 7:19-cv-00089-BO Document 1-7 Filed 05/03/19 Page 4 of 4
